DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Claim Objections
Claims 1-19 are objected to because of the following informalities:  “satisfies following conditions” and similar language should be corrected to “satisfies the following conditions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, -, +, +, - as disclosed in the first and second embodiments, does not reasonably provide enablement for any other power arrangement including +, -, -, +, +, + or +, -, -, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. The applicant includes dependent claims that includes a single power to a particular lens (claim 2 for example). However, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of half the lenses in the system within these dependent claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is negative and the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed two working models using the power arrangement of +, -, -, +, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient 
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s first lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claims 6-9, 11-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving the 112 rejection above.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (PGPUB 20190339488).

Regarding claim 1, Komiyama discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (L1);  
5a second lens having a negative refractive power (Table 1, L2); 
a third lens having a negative refractive power (Table 1, L3); 
a fourth lens (L4); 

a sixth lens (L6), 
10wherein the camera optical lens satisfies following conditions:
2.00 ≤ R3/R4 ≤ 50.01 (Table 1 where R3 = 30.0 and R4 = 3.364 giving 8.9);
where f1 denotes a focal length of the first lens; 15f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; and R4 denotes a curvature radius of an image side surface of the second lens.
Komiyama discloses wherein f1/f2 = -3.6 but does not disclose wherein -3.00 ≤ f1/f2 ≤ -1.00.
However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as radius, thickness, index of refraction or other shape concerns to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -3.00 ≤ f1/f2 ≤ -1.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art would have sought to adjust the focal length of the first and/or second lens such that it satisfied the expression above motivated by improving image aberration control.

Regarding claim 2, modified Komiyama discloses wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region, and  20the camera optical lens further satisfies following conditions:
0.36 ≤ f1/f ≤ 5.24 (Table 1 where f1 = 25.256 and [0029] where f = 5.86 giving 4.3);
-16.93 ≤ (R1+R2)/(R1-R2) ≤ -0.66 (Table 1 where R1 = 10 and R2 = 17.20 giving -3.778); and
0.04 ≤ d1/TTL ≤ 0.30 (Table 1 where d1 = 2 and [0029] where TTL = 22.541 giving .08); 


Regarding claim 3, modified Komiyama disclose further satisfying the conditions:
-10.58 ≤ (R1+R2)/(R1-R2) ≤ -0.82 (Table 1 where R1 = 10 and R2 = 17.20 giving -3.778); and
0.06 ≤ d1/TTL ≤ 0.24 (Table 1 where d1 = 2 and [0029] where TTL = 22.541 giving .08).
Modified Komiyama teaches f1/f = 4.3 (Table 1 where f1 = 25.256 and [0029] where f = 5.86 giving 4.3), but does not disclose wherein the following condition is satisfied 0.58 ≤ f1/f ≤ 4.19. The difference between the claimed range and the range of Komiyama is 0.11, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy 0.58 ≤ f1/f ≤ 4.19 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular applications.

Regarding claim 4, modified Komiyama discloses wherein the object side surface of the second lens is convex in a paraxial region, and the image side surface the second lens is 10concave in the paraxial region (Table 1), and the camera optical lens further satisfies following conditions:
-2.37 ≤ f2/f ≤ -0.48 (Table 1 where f2 = -7.011 and [0029] where f = 5.86 giving -1.19);
0.52 ≤ (R3+R4)/(R3-R4) ≤ 4.48 (Table 1 where R3 = 30.0 and R4 = 3.364 giving 1.25); and
0.01 ≤ d3/TTL ≤ 0.15 (Table 1 where d3 = 0.800 and [0029] where TTL = 22.541 giving 0.03);
15where f denotes a focal length of the camera optical lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 5, modified Komiyama discloses further satisfying the following conditions:

0.83 ≤ (R3+R4)/(R3-R4) ≤ 3.58 (Table 1 where R3 = 30.0 and R4 = 3.364 giving 1.25); and
0.02 ≤ d3/TTL ≤ 0.12(Table 1 where d3 = 0.800 and [0029] where TTL = 22.541 giving 0.03).

Regarding claim 10, modified Komiyama discloses wherein the fifth lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being convex in the paraxial region (Table 1), and the camera optical lens further satisfies following conditions:
0.56 ≤ f5/f ≤ 2.75 (Table 1 where f5 = 10.049 and [0029] where f = 5.86 giving 1.71); and
0.03 ≤ d9/TTL ≤ 0.13 (Table 1 where d9 = 2.83 and [0029] where TTL = 22.541 giving 0.125);
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens;  15R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Komiyama discloses wherein does not disclose wherein the following condition is satisfied:
0.20 ≤ (R9+R10)/(R9-R10) 1.06.
However, due to the nature of optical engineering the process of lens design includes manipulation of variables such as radius, thickness, index of refraction or other shape concerns to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known optical equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.20 ≤ (R9+R10)/(R9-R10) 1.06, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art 

Regarding claim 14, modified Komiyama discloses further satisfying a following 15condition: 
-4.31 ≤ f12/f ≤ 4.27 (Table 1 where f12 = -11.78 and [0029] where f = 5.86 giving -2.01);
where f denotes a focal length of the camera optical lens; and f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 15, modified Komiyama discloses further satisfying a following condition:
-2.69 ≤ f12/f ≤ 3.42 (Table 1 where f12 = -11.78 and [0029] where f = 5.86 giving -2.01).

Regarding claim 19, modified Komiyama discloses wherein an F number of the camera optical lens is smaller than or equal to 2.06 ([0029] f# = 1.6).  

Regarding claim 20, modified Komiyama discloses wherein an F number of the camera optical lens is smaller than or equal to 2.02 ([0029] f# = 1.6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are six lens systems that satisfy at least one of the conditional expressions and the power arrangement disclosed in applicant’s specification:
PGPUB:
	2019/0265438
	2018/0059363
2016/0313536
2014/0071542
2013/0120858

only limiting the number of lenses to 6 would most likely result in a rejection based on one or more of the above references. Further, the office would thoughtfully consider any arguments against the combination of modification of the above prior art if the applicant wishes to address them in any future remarks. The examiner would be open to an interview to discuss this prior art, or the rejection as a whole, in order to expedite prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.